               Case 2:20-cv-01940-DJA Document 22 Filed 06/17/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
     JENNIFER PATRICIA STATON,        ) Case Number: 2:20-cv-01940-DJA
 9
                                      )
               Plaintiff,             )
10       vs.                          )
                                      )
11   COMMISSIONER OF SOCIAL SECURITY, )
                                      ) June 14, 2021
12             Defendant.             )
                                      )
13                                    )
14                            PLAINTIFF’S UNOPPOSED MOTION
                        FOR AN EXTENSION OF TIME TO FILE HER BRIEF
15

16
            Plaintiff, by her attorneys, respectfully requests an extension of thirty (30) days to file her
17
     brief in this matter. Plaintiff’s brief is currently due on June 25, 2021. However, due to other
18
     unexpected press of business, delays related to the COVID-19 pandemic, and an unexpected staff
19
     shortage, counsel for Plaintiff will be unable to comprehensively review the entire record,
20
     summarize the medical findings, and prepare a legally sufficient brief by this deadline. In
21
     addition, the record is voluminous at over 1,200 pages, and thus, requires additional time to
22
     review the entire record and complete a brief. This is Plaintiff’s first request for an extension of
23

24   time in this matter.

25          This firm has contacted counsel for Defendant, who has no objection to this request.

     Dated: June 15, 2021                                Respectfully submitted,
     Case 2:20-cv-01940-DJA Document 22
                                     21 Filed 06/17/21
                                              06/15/21 Page 2 of 4
                                                                 2




                                By:   /s/ Daniel S. Jones
 1                                    Daniel S. Jones
                                      Law Office of Charles E. Binder
 2
                                      and Harry J. Binder, LLP
 3
                                      485 Madison Avenue, Suite 501
                                      New York, NY 10022
 4                                    (212)-677-6801
                                      Fedcourt@binderlawfirm.com
 5
                                      /s/ Hal Taylor
 6                                    Hal Taylor
                                      Local Of Counsel
 7                                    223 Marsh Avenue
                                      Reno, NV 89505
 8
                                      775-825-2223
 9
                                      Fax: 775-329-1113
                                      Email: haltaylorlawyer@gbis.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
              Case 2:20-cv-01940-DJA Document 22 Filed 06/17/21 Page 3 of 4




 1
                                  UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
     JENNIFER PATRICIA STATON,        ) Case Number: 2:20-cv-01940-DJA
 4
                                      )
               Plaintiff,             )
 5       vs.                          )
                                      )
 6   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
 7             Defendant.             )
                                      )
 8                                    )
 9             ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR AN
                       EXTENSION OF TIME TO FILE HER BRIEF
10

11                        17th day of June, 2021, upon consideration of Plaintiff’s Motion for an
            AND NOW, this ____
12
     Extension of Time to File Her Brief,
13
            IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED. Plaintiff’s brief is due
14
     July 26, 2021. All other due dates are also extended by 30 days.
15

16
              June 17, 2021
     Entered: _______________                            ___________________________
17
                                                         Daniel J. Albregts
18
                                                         United States Magistrate Judge

19

20

21

22

23

24

25
             Case
              Case2:20-cv-01940-DJA
                   2:20-cv-01940-DJA Document
                                      Document21-2
                                               22 Filed
                                                   Filed06/17/21
                                                         06/15/21 Page
                                                                   Page41ofof41




 1                                   CERTIFICATE OF SERVICE

 2
            I hereby certify that on this 15th day of June, 2021, I electronically filed the foregoing
 3
     document with the Clerk of Court using CM/ECF which will also send notice of electronic filing
 4

 5
     to all counsel of record via Notices of Electronic Filing generated by CM/ECF.

 6                                                       s/Daniel S. Jones
                                                         DANIEL S. JONES
 7                                                       Attorney for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
